DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 05/10/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2010/0059486 A1) in view Aoyama (US 5,372,279).
Claim 1:  Aoyama et al. discloses an apparatus that includes a part stopping/passing unit (Figure 4) that includes a unit main body (28 of Figure 4) having a part passage (32 of Figure 4); an opening/closing member (56 of Figure 4) configured to open and close the part passage, and wherein the opening/closing member comprises a stopper surface for stopping a part and a passing hole (53 of Figure 4) for allowing the part to pass therethrough (Para [0141]-[0146]).
While Aoyama et al. discloses a portion of the limitations recited in claim 1, Aoyama et al. fails to explicitly disclose an attracting mechanism, which is configured to position the part by an attracting force when the stopper surface takes a part stopping position, and to allow the part to pass by elimination of the attraction force when the passing hole takes a part passing position.
However Aoyama et al. does teach another portion of the apparatus that includes an attracting mechanism (44 of Figure 3A) that positions the part by an attracting force when the part is intended to be retained and release the part when it is intended to be released (released by the action of a burst of air from 27 of Figure 3b, Para [0136]-[0141]).
Further Aoyama teaches in US 5,372,279 (hereafter referred to as ‘279) that it is known in the art to utilize an attracting mechanism (14 of Figure 1) to position a part (1 of Figure 1) by an attracting force when the part is intended to be stopped and to allow the part to pass by elimination of the attraction force (overcome by the movement of 16 of Figure 1) when the part is intended to pass (Col. 2, Lines 45-56).
Therefore it would have been obvious to one of ordinary skill in the art to modify the a part stopping/passing unit of Aoyama et al. such that it included an attracting mechanism, which is configured to position the part by an attracting force when the stopper surface takes a part stopping position, and to allow the part to pass by elimination of the attraction force when the passing hole takes a part passing position.
This modification would easily be achieved by attaching an attracting mechanism and a pusher such as that of ‘279 or attracting mechanism and a compressed air mechanism such as that of Aoyama et al. to the unit of main body of Aoyama et al. in order to position the part relative to the opening/closing mechanism of Aoyama et al. 
This modification would have been advantageous as the attracting mechanism could be utilized to properly position and hold the part prior to the part being released the hole 53 of Aoyama et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2010/0059486 A1) in view Aoyama (US 5,372,279) and Smith (US 3,760,485).
Claim 2:  Aoyama et al. further discloses an end portion of the unit main body (28 of Figure 4) is coupled to a support base member (57 of Figure 4) having a part passing hole (52 of Figure 4) and an advancing/retreating driver (55 of Figure 4) mounted configured to perform an opening/closing operation of the opening/closing and member is mounted through intermediation of a support member (50 of Figure 4) coupled to the unit main body or the support base member.
	While Aoyama et al. discloses a portion of the limitations recited in claim 2, Aoyama et al. fails to disclose an insertion hole for guiding the opening/closing member is formed by a recessed groove, which is formed at the end portion of the unit main body and the support base member.
	However Smith teaches an apparatus that includes an insertion hole (the hole in 24 of Figure 2 through which 40 passes) for guiding the opening/closing member is formed by a recessed groove, which is formed at the end portion of a unit main body (24 of Figure 2) a support base member (19 of Figure 2).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the unit main body and support base member that provide a recessed groove of Smith for similar mechanisms of Aoyama et al., because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726